In an action to recover damages for personal injuries, plaintiff appeals from an *919order of the Supreme Court, Nassau County (Lockman, J.), dated January 19,1984, which (1) granted defendants’ motion to dismiss the complaint as barred by the Statute of Limitations, and (2) denied plaintiff’s cross motion for an order declaring Public Authorities Law § 1276 to be unconstitutional and declaring the action to have been timely commenced.
Order affirmed, without costs or disbursements.
Plaintiff challenges on equal protection grounds the validity of the Statute of Limitations provided for tort actions against the Long Island Rail Road and the Metropolitan Transportation Authority. Whatever the law may be in other jurisdictions (see, Jenkins v State, 85 Wn 2d 883, 540 P2d 1363), it is well settled in this State that limitations imposed on actions as a condition of the State’s limited waiver of sovereign immunity are matters of legislative discretion not amenable to an equal protection challenge (Matter of Brown v Board of Trustees, 303 NY 484, 489; Pausley v Chaloner, 54 AD2d 131, 133, appeal dismissed 41 NY2d 900, lv denied 41 NY2d 805). Mollen, P. J., Lazer, Mangano and Brown, JJ., concur.